DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Claims 1, 7 and 13 have been amended.  
 Claims 4-6, 10-12 and 16-18 have been cancelled. 
Claims 1-3, 7-9 and 13-15 are currently pending. 
Response to Arguments
Applicant’s arguments filed on 12/18/2020 have been fully considered but are not persuasive.
Applicant argues that “Gao has not be shown that the pre-configured set includes, specifically, uplink control channel resources corresponding to 1, 2, 3, and 4 symbols, respectively,” (see remarks pg. 7-8).
In response to applicant’s argument, the examiner respectfully disagrees because  Gao discloses “the UE is pre-configured with the plurality of sets of resources” (see [0077]).  The examiner maps/interprets the plurality of sets of resources as the claimed “resource set” and each set of the plurality of sets contains a time domain resource.  The examiner further maps/interprets 
Gao further discloses “Each set of resources includes … the size of the time domain resource(s), where … sizes of the time domain resource(s) in different sets of resources are … different” (see [0080]).  Further “a size of the time domain resource(s) is represented as the quantity of symbols or a length of time” (see [0072]) and “the TTI can be further shortened to a length of less than a timeslot, e.g., one or more symbols” (see [0011]; [0013]; [0205]).  	
From the above cited paragraphs of Gao, the examiner interprets a plurality of sets as ‘four’ sets of resources  (since plurality/sets signifies two or more).  Therefore, a plurality of sets of resources (i.e., first uplink control channel resource set) comprises four sets of resources (i.e., comprises four uplink control channel resources).  Each set of resources having a respective time domain resource, of the four sets of resources (i.e., four uplink control channel resources), corresponds to different sizes, where the sizes are number of symbols (i.e., corresponds to a different quantity of symbols).  Hence, since each set, of the four sets of resources, comprising a respective time domain resource having different quantity of symbols, and the symbols varying from one to five symbols (in a shortened TTI; [0011]), the examiner finds reasonable to interpret as a first set, of the plurality of sets of resources, comprising a first time domain resource corresponds to one symbol; a second set, of the plurality of sets of resources, comprising a second time domain resource corresponds to two symbols; a third set, of the plurality of sets of resources, comprising a third time domain resource corresponds to three symbols; and a fourth set, of the plurality of sets of resources, comprising a fourth time domain resource corresponds to four symbols.  Therefore, the pre-configured plurality of sets of resources, in this case being four 
	Applicant further argues that “much less the terminal selecting the uplink control channel resource among these four uplink control channel resources corresponding to 1, 2, 3, and 4 symbols, respectively” (see remarks pg. 8)
In response to applicant’s argument, the examiner respectfully disagrees because Gao discloses “the UE is pre-configured with the plurality of sets of resources” (see [0077]) and the UE is configured to select one set of the pre-configured sets for uplink control information (see [0075]; [0069]).  Additionally, as explained above, the pre-configured sets of resources comprises four sets of resources with a respective time domain resource.  Therefore using one of the pre-configured sets (i.e., resource) to transmit the uplink control information (i.e., resource is uplink resource for uplink information) reasonably reads on the terminal selecting the uplink control channel resource among the four uplink control channel resources.   Furthermore, as explained above, four sets of resource, from the plurality of sets of resources that have been pre-configured, comprising a respective time domain resource corresponds to different symbols sizes such as 1, 2, 3, and 4 symbols.  Therefore the UE uses one set with a corresponding time domain resource, from the pre-configured sets, to transmit the uplink control information, which reasonably reads on the terminal selecting the uplink control channel resource among these four sets of resources (with a respective time domain resource) corresponding to 1, 2, 3, and 4 symbols.  Therefore the argument is not found persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0045536 A1, hereinafter “Gao”) in view of Chen et al. (US 2017/0111894 A1, hereinafter “Chen”).  
As to claim 1:
Gao discloses a method (Abstract; Fig. 4), comprising: 
receiving, by a terminal device (UE; Fig. 14; [0189]), downlink control information (“a network side instructs the UE via the DL grant to transmit uplink control information over resources indicated”; [0077] “where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] the examiner interprets as the UE receiving downlink control information (DCI)), wherein the downlink control information comprises first information (“an indication field in DCI used by the DL grant”; [0075] note: indication field used by DL grant = first information), the first information indicates an uplink control channel resource for carrying uplink control information (“indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] “resources for transmitting the uplink control information”; [0075] note: one set which includes/comprises a time domain resource = uplink control channel resource), the uplink control channel resource belongs to a first uplink control channel resource set (“one of a plurality of sets of resources”; [0075]; “resources for transmitting the uplink control information”; [0075]  note: The examiner maps/interprets the plurality of sets of resources as the claimed “resource set” and one set, of the plurality of sets, comprising one time domain resource, as the claimed “resource”), the first uplink control channel resource set comprises four uplink control channel resources (“one of a plurality of sets of resources”; [0075]; “resources for transmitting the uplink control information”; [0075] “the UE is pre-configured with the plurality of sets of resources”; see [0077])  The examiner interprets a plurality of sets of resources as ‘a first uplink control channel resource set’, each set of resources comprises a respective time domain resource, the resources used for uplink control information.  The examiner also interprets a plurality of sets as ‘four’ sets of resources (since plurality/sets signifies two or more) with each set comprising a respective time domain resource.  Therefore, a plurality of sets of resources (i.e., first uplink control channel resource set) comprises four sets of resources, thus four time domain resources (i.e., comprises four uplink control channel resources), each of the four uplink control channel resources corresponds to a different quantity of symbols (“Each set of resources includes … the size of the time domain resource(s), where … sizes of the time domain resource(s) in different sets of resources are the same or different”; [0080] “a size of the time domain resource(s) is represented as the quantity of symbols or a length of time”; [0072]; [0011] the examiner interprets each set of resources of the four sets of resources (i.e., four uplink control channel resources) having a respective time domain resource that corresponds to different sizes, where the sizes are number of symbols (i.e., corresponds to a different quantity of symbols)), and wherein the four uplink control channel resources includes a first uplink control channel resource that corresponds to one symbol, a second uplink control channel resource that corresponds to two symbols, a third uplink control channel resource that corresponds to three symbols, and a fourth uplink control channel resource that corresponds to four symbols (“Each set of resources includes … the size of the time domain resource(s), where … sizes of the time domain resource(s) in different sets of resources are the same or different”; [0080] “a size of the time domain resource(s) is represented as the quantity of symbols or a length of time”; [0072] “the TTI can be further shortened to a length of less than a timeslot, e.g., one or more symbols”; [0011]; [0013]; [0205] the examiner interprets each set of resources of the four sets of resources (i.e., four uplink control channel resources), having a respective time domain resource, corresponds to different sizes, where the sizes are number of symbols (i.e., corresponds to a different quantity of symbols).  The examiner also interprets the number of symbols for a shortened TTI length to be one, two, three, four or five symbols as disclosed in [0011].  Therefore, since each set of the four sets of resources having a respective time domain resource with different quantity of symbols, and the symbols vary from one to five symbols, the examiner interprets as a first set, of the plurality of sets of resources, comprising a first time domain resource corresponds to one symbol; a second set, of the plurality of sets of resources, comprising a second time domain resource corresponds to two symbols; a third set, of the plurality of sets of resources, comprising a third time domain resource corresponds to three symbols; and a fourth set, of the plurality of sets of resources, comprising a fourth time domain resource corresponds to four symbols);  
determining, by the terminal device based on the first information, the uplink control channel resource among the four uplink control channel resources for carrying uplink control information (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] the examiner interprets as the UE determining the resource(s) comprising a time domain resource (i.e., uplink control channel resource) based on the indication field in the DCI used by the DL grant that indicates the resources to use (i.e., first information), the examiner also interprets the resources/one set of resources, with a respective time domain resource, is among the plurality/four sets of resources for uplink control information); and
sending, by the terminal device, the uplink control information by using the uplink control channel resource (“the UE transmits the uplink control information over determined resources”; [0069] “resources for transmitting the uplink control information”; [0068]).
Gao does not explicitly disclose sending to a network device.
However, Chen discloses sending, by the terminal device, the uplink control information to a network device (“Uplink control information may be transmitted from a UE 115 to a base station 105”; [0040] note: UE = terminal device, base station = network device). 
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the network device teaching of Chen into Gao’s system/method as it would allow sending, by the terminal device, the uplink control information to a network device.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to provide the sender (i.e., network device) with information on its downlink transmission to improve the communications in addition to efficiently managing wireless resources (Chen; [0005]).
As to claim 2:
The combined system/method of Gao and Chen discloses the invention set forth above.  Gao further discloses the method (Abstract; Fig. 4) further comprising: 
receiving higher layer signaling (“preconfigured via higher-layer signaling”; [0075]); and determining the first uplink control channel resource set based on the higher layer signaling (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources preconfigured via higher-layer signaling”; [0075]).   
As to claim 3:
The combined system/method of Gao and Chen discloses the invention set forth above.  Gao further discloses wherein the determining the first uplink control channel resource set based on the higher layer signaling (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources preconfigured via higher-layer signaling”; [0075]) comprises: 
determining, based on the higher layer signaling, quantities of symbols corresponding to uplink control channel resources in the first uplink control channel resource set (“the UE determines the size of the frequency domain resource(s) according to signaling…the signaling can be carried in a… Radio Resource Control (RRC) information”; [0071]; “the UE determines the size of the time domain resource(s) according to signaling… the signaling can be carried in a… RRC information” [0073] “a size… is represented as the quantity of symbols”; [0016] note: RRC=higher layer signaling).  
As to claim 7:
Gao discloses an apparatus (UE; Fig. 14; [0189]), comprising: 
a storage medium including executable instructions (“programs in a memory”; [0185]); and
at least one processor (“processor 140”; [0185]);  
(“processor 140 is configured to read programs in a memory”; [0185]), cause the apparatus (UE Fig. 14; [0189]) to: 
receive downlink control information (“a network side instructs the UE via the DL grant to transmit uplink control information over resources indicated”; [0077] “where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] the examiner interprets as the UE receiving downlink control information (DCI)), wherein the downlink control information comprises first information (“an indication field in DCI used by the DL grant”; [0075] note: indication field used by DL grant = first information), the first information indicates an uplink control channel resource for carrying uplink control information (“indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] “resources for transmitting the uplink control information”; [0075] note: one set which includes/comprises a time domain resource = uplink control channel resource), the uplink control channel resource belongs to a first uplink control channel resource set (“one of a plurality of sets of resources”; [0075]; “resources for transmitting the uplink control information”; [0075]  note: The examiner maps/interprets the plurality of sets of resources as the claimed “resource set” and one set, of the plurality of sets, comprising one time domain resource, as the claimed “resource”), the first uplink control channel resource set comprises four uplink control channel resources (“one of a plurality of sets of resources”; [0075]; “resources for transmitting the uplink control information”; [0075] “the UE is pre-configured with the plurality of sets of resources”; see [0077])  The examiner interprets a plurality of sets of resources as ‘a first uplink control channel resource set’, each set of resources comprises a respective time domain resource, the resources used for uplink control information.  The examiner also interprets a plurality of sets as ‘four’ sets of resources (since plurality/sets signifies two or more) with each set comprising a respective time domain resource.  Therefore, a plurality of sets of resources (i.e., first uplink control channel resource set) comprises four sets of resources, thus four time domain resources (i.e., comprises four uplink control channel resources), each of the four uplink control channel resources corresponds to a different quantity of symbols (“Each set of resources includes … the size of the time domain resource(s), where … sizes of the time domain resource(s) in different sets of resources are the same or different”; [0080] “a size of the time domain resource(s) is represented as the quantity of symbols or a length of time”; [0072]; [0011] the examiner interprets each set of resources of the four sets of resources (i.e., four uplink control channel resources) having a respective time domain resource that corresponds to different sizes, where the sizes are number of symbols (i.e., corresponds to a different quantity of symbols)), and wherein the four uplink control channel resources includes a first uplink control channel resource that corresponds to one symbol, a second uplink control channel resource that corresponds to two symbols, a third uplink control channel resource that corresponds to three symbols, and a fourth uplink control channel resource that corresponds to four symbols (“Each set of resources includes … the size of the time domain resource(s), where … sizes of the time domain resource(s) in different sets of resources are the same or different”; [0080] “a size of the time domain resource(s) is represented as the quantity of symbols or a length of time”; [0072] “the TTI can be further shortened to a length of less than a timeslot, e.g., one or more symbols”; [0011]; [0013]; [0205] the examiner interprets each set of resources of the four sets of resources (i.e., four uplink control channel resources), having a respective time domain resource, corresponds to different sizes, where the sizes are number of symbols (i.e., corresponds to a different quantity of symbols).  The examiner also interprets the number of symbols for a shortened TTI length to be one, two, three, four or five symbols as disclosed in [0011].  Therefore, since each set of the four sets of resources having a respective time domain resource with different quantity of symbols, and the symbols vary from one to five symbols, the examiner interprets as a first set, of the plurality of sets of resources, comprising a first time domain resource corresponds to one symbol; a second set, of the plurality of sets of resources, comprising a second time domain resource corresponds to two symbols; a third set, of the plurality of sets of resources, comprising a third time domain resource corresponds to three symbols; and a fourth set, of the plurality of sets of resources, comprising a fourth time domain resource corresponds to four symbols); 
determine, based on the first information, the uplink control channel resource among the four uplink control channel resources for carrying uplink control information (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] the examiner interprets as the UE determining the resource(s) comprising a time domain resource (i.e., uplink control channel resource) based on the indication field in the DCI used by the DL grant that indicates the resources to use (i.e., first information), the examiner also interprets the resources/one set of resources, with a respective time domain resource, is among the plurality/four sets of resources for uplink control information); and 
send the uplink control information by using the uplink control channel resource (“the UE transmits the uplink control information over determined resources”; [0069] “resources for transmitting the uplink control information”; [0068]).
Gao does not explicitly disclose sending to a network device.
(“Uplink control information may be transmitted from a UE 115 to a base station 105”; [0040] note: UE = terminal device, base station = network device). 
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the network device teaching of Chen into Gao’s system/method as it would allow sending, by the terminal device, the uplink control information to a network device.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to provide the sender (i.e., network device) with information on its downlink transmission to improve the communications in addition to efficiently managing wireless resources (Chen; [0005]).
As to claim 8:
The combined system/method of Gao and Chen discloses the invention set forth above.  Gao further discloses wherein the executable instructions, when executed by the at least one processor (“processor 140 is configured to read programs in a memory”; [0185]), further cause the apparatus (UE; Fig. 14; [0189]) to: 
receive higher layer signaling (“preconfigured via higher-layer signaling”; [0075]); and  
determine the first uplink control channel resource set based on the higher layer signaling (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources preconfigured via higher-layer signaling”; [0075]).  
As to claim 9:
The combined system/method of Gao and Chen discloses the invention set forth above.  Gao further discloses wherein the executable instructions, when executed by the at least one (“processor 140 is configured to read programs in a memory”; [0185]), cause the apparatus (UE; Fig. 14; [0189]) to determine the first uplink control channel resource set (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources preconfigured via higher-layer signaling”; [0075]) as follows: 
determining, based on the higher layer signaling, quantities of symbols corresponding to uplink control channel resources in the first uplink control channel resource set (“the UE determines the size of the frequency domain resource(s) according to signaling…the signaling can be carried in a… Radio Resource Control (RRC) information”; [0071]; “the UE determines the size of the time domain resource(s) according to signaling… the signaling can be carried in a… RRC information” [0073] “a size… is represented as the quantity of symbols”; [0016] note: RRC=higher layer signaling).  
As to claim 13:
Gao discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a terminal device (“processor 140 is configured to read programs in a memory”; [0185] processor 140 of UE; see Fig. 14; [0189]), cause the terminal device (UE; Fig. 14; [0189]) to carry out operations (“processor 140 in performing operations”; [0204]) comprising: 
receiving downlink control information (“a network side instructs the UE via the DL grant to transmit uplink control information over resources indicated”; [0077] “where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] the examiner interprets as the UE receiving downlink control information (DCI)), wherein the downlink control information comprises first information (“an indication field in DCI used by the DL grant”; [0075] note: indication field used by DL grant = first information), the first information indicates an uplink control channel resource for carrying uplink control information (“indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] “resources for transmitting the uplink control information”; [0075] note: one set which includes/comprises a time domain resource = uplink control channel resource), the uplink control channel resource belongs to a first uplink control channel resource set (“one of a plurality of sets of resources”; [0075]; “resources for transmitting the uplink control information”; [0075]  note: The examiner maps/interprets the plurality of sets of resources as the claimed “resource set” and one set, of the plurality of sets, comprising one time domain resource, as the claimed “resource”), the first uplink control channel resource set comprises four uplink control channel resources (“one of a plurality of sets of resources”; [0075]; “resources for transmitting the uplink control information”; [0075] “the UE is pre-configured with the plurality of sets of resources”; see [0077])  The examiner interprets a plurality of sets of resources as ‘a first uplink control channel resource set’, each set of resources comprises a respective time domain resource, the resources used for uplink control information.  The examiner also interprets a plurality of sets as ‘four’ sets of resources (since plurality/sets signifies two or more) with each set comprising a respective time domain resource.  Therefore, a plurality of sets of resources (i.e., first uplink control channel resource set) comprises four sets of resources, thus four time domain resources (i.e., comprises four uplink control channel resources), each of the four uplink control channel resources corresponds to a different quantity of symbols (“Each set of resources includes … the size of the time domain resource(s), where … sizes of the time domain resource(s) in different sets of resources are the same or different”; [0080] “a size of the time domain resource(s) is represented as the quantity of symbols or a length of time”; [0072]; [0011] the examiner interprets each set of resources of the four sets of resources (i.e., four uplink control channel resources) having a respective time domain resource that corresponds to different sizes, where the sizes are number of symbols (i.e., corresponds to a different quantity of symbols)), and wherein the four uplink control channel resources includes a first uplink control channel resource that corresponds to one symbol, a second uplink control channel resource that corresponds to two symbols, a third uplink control channel resource that corresponds to three symbols, and a fourth uplink control channel resource that corresponds to four symbols (“Each set of resources includes … the size of the time domain resource(s), where … sizes of the time domain resource(s) in different sets of resources are the same or different”; [0080] “a size of the time domain resource(s) is represented as the quantity of symbols or a length of time”; [0072] “the TTI can be further shortened to a length of less than a timeslot, e.g., one or more symbols”; [0011]; [0013]; [0205] the examiner interprets each set of resources of the four sets of resources (i.e., four uplink control channel resources), having a respective time domain resource, corresponds to different sizes, where the sizes are number of symbols (i.e., corresponds to a different quantity of symbols).  The examiner also interprets the number of symbols for a shortened TTI length to be one, two, three, four or five symbols as disclosed in [0011].  Therefore, since each set of the four sets of resources having a respective time domain resource with different quantity of symbols, and the symbols vary from one to five symbols, the examiner interprets as a first set, of the plurality of sets of resources, comprising a first time domain resource corresponds to one symbol; a second set, of the plurality of sets of resources, comprising a second time domain resource corresponds to two symbols; a third set, of the plurality of sets of resources, comprising a third time domain resource corresponds to three symbols; and a fourth set, of the plurality of sets of resources, comprising a fourth time domain resource corresponds to four symbols); 
determining, based on the first information, the uplink control channel resource among the four uplink control channel resources for carrying uplink control information (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources”; [0075] the examiner interprets as the UE determining the resource(s) comprising a time domain resource (i.e., uplink control channel resource) based on the indication field in the DCI used by the DL grant that indicates the resources to use (i.e., first information), the examiner also interprets the resources/one set of resources, with a respective time domain resource, is among the plurality/four sets of resources for uplink control information); and 
sending the uplink control information by using the uplink control channel resource (“the UE transmits the uplink control information over determined resources”; [0069] “resources for transmitting the uplink control information”; [0068]).
	Gao does not explicitly disclose sending to a network device.
However, Chen discloses sending, by the terminal device, the uplink control information to a network device (“Uplink control information may be transmitted from a UE 115 to a base station 105”; [0040] note: UE = terminal device, base station = network device). 
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the network device teaching of Chen into Gao’s system/method as it would allow sending, by the terminal device, the uplink control information to a network device.  Such combination would have been obvious as the reference are from (Chen; [0005]).
As to claim 14:
The combined system/method of Gao and Chen discloses the invention set forth above.  Gao further discloses wherein the operations (“processor 140 in performing operations”; [0204]) further comprise: 
receiving higher layer signaling (“preconfigured via higher-layer signaling”; [0075]); and 
determining the first uplink control channel resource set based on the higher layer signaling (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources preconfigured via higher-layer signaling”; [0075]).  
As to claim 15:
The combined system/method of Gao and Chen discloses the invention set forth above.  Gao further discloses wherein the determining the first uplink control channel resource set based on the higher layer signaling (“UE determines the resources for transmitting the uplink control information according to a downlink (DL) grant, where an indication field in DCI used by the DL grant indicates one of a plurality of sets of resources preconfigured via higher-layer signaling”; [0075]) comprises: 
determining, based on the higher layer signaling, quantities of symbols corresponding to uplink control channel resources in the first uplink control channel resource set (“the UE determines the size of the frequency domain resource(s) according to signaling…the signaling can be carried in a… Radio Resource Control (RRC) information”; [0071]; “the UE determines the size of the time domain resource(s) according to signaling… the signaling can be carried in a… RRC information” [0073] “a size… is represented as the quantity of symbols”; [0016] note: RRC=higher layer signaling).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476